Case 17-02068           Doc 109   Filed 09/24/19   Entered 09/24/19 18:30:22     Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF CONNECTICUT
                                  NEW HAVEN DIVISION

  In Re:                                           :
                                                   :
                                                   :   CHAPTER 11
  CURTIS JAMES JACKSON, III,
                                                   :
                                                   :   CASE NO. 15-21233 (AMN)
           Debtor.
                                                   :
                                                   :
                                                   :
  CURTIS JAMES JACKSON, III,                       :
                                                   :
           Plaintiff,                              :
                                                   :
                   v.                              :
                                                   :
  JONATHAN SCHWARTZ, MICHAEL                       :
                                                   :   ADVERSARY PROCEEDING NO.
  OPPENHEIM, BERNARD GUDVI,                        :   CASE NO. 17-02068 (AMN)
  NICHOLAS BROWN, and WILLIAM                      :
  BRAUNSTEIN                                       :
                                                   :
           Defendants,                             :
  and                                              :
                                                   :
  GSO MANAGEMENT, LLC                              :
                                                   :
  Defendant/ Third –Party Plaintiff,               :
                                                   :
  v.                                               :
                                                   :
  BOULEVARD MANAGEMENT,                            :
  INC.                                             :
                                                   :
  and                                              :
                                                   :
  NELIGAN LLP,                                     :
  Third –Party Defendants.                         :
                                                   :


           PLAINTIFF’S REQUEST FOR TELEPHONIC PRETRIAL CONFERENCE

        The plaintiff, Curtis James Jackson III (“Plaintiff”) hereby request that the pretrial

conference scheduled for Wednesday September 25, 2019 at 2:00 PM take place telephonically in

lieu of an in person appearance as the parties are continuing to discuss settlement through the

                                               1
 Case 17-02068      Doc 109     Filed 09/24/19     Entered 09/24/19 18:30:22     Page 2 of 3



auspices of the Court appointed mediator as well as Plaintiff’s counsel would otherwise need to

travel from its offices in New York City.

       WHEREFORE, Plaintiff respectfully requests that this Court schedule a telephonic

pretrial conference for September 25, 2019, and grant such other and further relief as justice

requires.



Dated: September 24, 2019                           THE PLAINTIFF,
                                                    CURTIS JAMES JACKSON III

                                                    By: /s/ John L. Cesaroni
                                                      John L. Cesaroni (ct29309)
                                                      Zeisler & Zeisler, P.C.
                                                      10 Middle Street, 15th Floor
                                                      Bridgeport, CT 06604
                                                      Email: jcesaroni@zeislaw.com
                                                      Tel: (203) 368-4234
                                                      Fax: (203) 549-0432


                                                    By: /s/ Joseph P. Baratta
                                                       Joseph P. Baratta
                                                       Baratta, Baratta & Aidala LLP
                                                       Joseph P. Baratta
                                                       Imran H. Ansari
                                                       546 Fifth Avenue
                                                       New York, NY 10036
                                                       (212) 750-9700




                                               2
Case 17-02068      Doc 109     Filed 09/24/19      Entered 09/24/19 18:30:22       Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on September 24, 2019, a true and accurate copy of the foregoing was

served by upon all counsel of record in these proceedings by operation of the Court’s CM/ECF

system.


                                                    /s/ John L. Cesaroni
                                                   John L. Cesaroni (ct29309)




                                               3
